Doscher v Doscher (2016 NY Slip Op 01799)





Doscher v Doscher


2016 NY Slip Op 01799


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-02441
 (Index No. 201489/03)

[*1]Susan Doscher, respondent,
v Jude Drew Doscher, appellant.


Elliott Scheinberg, Staten Island, NY, for appellant.
Kenneth J. Weinstein, P.C., Garden City, NY (Michael J. Langer of counsel), for respondent.

DECISION & ORDER
Appeal from stated portions of an order of the Supreme Court, Nassau County (Norman Janowitz, J.), dated November 22, 2013. The order, inter alia, denied those branches of the defendant's motion which were (a) to stay settlement of the judgment of divorce in the action, (b) to recuse Justice Norman Janowitz from further proceedings in the action based on judicial bias and, upon recusal, in effect, to declare a mistrial, (c) to vacate prior orders of that court dated July 3, 2012, July 11, 2013, August 20, 2013, respectively, and an order and report of that court (Frank Schellace, Ct. Atty. Ref.) dated February 29, 2012, and (d) to change venue from Nassau County to New York County.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment, decided herewith (see CPLR 5501[a][1]; Doscher v Doscher, _____ AD3d _____ [Appellate Division Docket No. 2014-03084, decided herewith]).
DILLON, J.P., MILLER, DUFFY and LASALLE, JJ., concur.

2014-02441	DECISION & ORDER ON MOTION
Susan Doscher, respondent, v Jude Drew Doscher,
appellant.
(Index No. 201489/03)

Motion by the respondent to strike the appellant's brief, or stated portions thereof, on an appeal from an order of the Supreme Court, Nassau County, dated November 22, 2013, on the [*2]ground, inter alia, that it refers to matter dehors the record. By decision and order on motion of this Court dated August 12, 2014, the branch of the motion which is to strike Points I through V of the appellant's brief was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the branch of the motion which is to strike Points I through V of the appellant's brief is denied.
DILLON, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court